Citation Nr: 0418185	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for 
stomach/intestinal/bowel disorder with dysentery.

3.  Entitlement to an effective date prior to August 29, 
2001, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971, with 11 months and eight days of prior active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  The veteran's claims file 
was subsequently transferred to the RO located in Newark, New 
Jersey.  The veteran appeared before the undersigned Veterans 
Law Judge at a hearing at the RO in December 2003.

The issues of service connection for stomach/intestinal/bowel 
disorder with dysentery and an effective date prior to August 
29, 2001, for the grant of service connection for tinnitus 
are REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of hemorrhoids.


CONCLUSION OF LAW

Hemorrhoids were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court's decision in 
Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 420.  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA General Counsel 
held that the Court's statement that 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2003) require VA to 
include a request that the claimant provide any evidence in 
his or her possession that pertains to the claim is obiter 
dictum and is not binding on VA, and that 38 U.S.C.A. 
§ 5103(a) (West 2002) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).

In the present case, regarding the issue of service 
connection for hemorrhoids, a substantially complete 
application was received on October 31, 2001.  The AOJ on 
December 13, 2001, provide notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and informed him to provide any evidence in his 
possession pertaining to his claim.  Specifically, the 
veteran was notified that VA would make reasonable efforts to 
obtain evidence necessary to support his claim, including 
medical records, employment records, and records in the 
custody of a federal department or agency.  He was advised 
that VA needed medical records from people or facilities that 
treated him and that he may provide properly executed 
releases so that VA could request records for him.  With 
regard to a request that the veteran provide any evidence in 
his possession pertaining to the claim, he was told that he 
may send to VA directly the evidence that VA needed for his 
claim.  In other words, the veteran was in essence informed 
to submit any evidence in his possession pertaining to his 
claim.  Thereafter, in a rating decision dated in September 
2002, service connection for hemorrhoids was denied.  

Accordingly, a VCAA notice, as required by 38 U.S.C. § 
5103(a), was provided to the veteran before the initial 
unfavorable AOJ decision on the claim of service connection 
for hemorrhoids.  Pelegrini, 17 Vet. App. at 422.

In regard to processing deadlines, the RO advised the veteran 
to send in any additional evidence in support of his claim on 
a certain date, 60 days from the date of the December 2001 
letter.  The RO further advised the veteran that if no 
evidence had been received within that time, his claim might 
be decided based only on the evidence VA had previously 
received.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records, private medical records and VA outpatient 
treatment records.  The veteran submitted a statement from 
his private doctor.  As for the claim of service connection 
for hemorrhoids, the Board finds that a VA medical 
examination or opinion is not necessary to make a decision 
because there is no competent medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability.

Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The veteran's service medical records reflect that in 
September 1969 hemorrhoids were initially suspected.  
However, a physical examination found a pilonidal cyst, 
rather than hemorrhoids.  In the service medical records, 
there were no more complaints or any findings of hemorrhoids.  
On the separation examination, the anus and rectum were 
normal.

The veteran underwent a VA general medical examination in 
September 1972.  The report of the examination shows that the 
veteran did not have any symptoms or signs of a digestive 
system disorder, such as hemorrhoids.

Neither Dr. Bonnet's nor VA medical records contain a 
diagnosis of hemorrhoids.  In fact, Dr. Bonnet in his 
September 2001 and February 2003 statements did not mention 
that the veteran had hemorrhoids.  Moreover, a June 2002 VA 
colonoscopy was normal.

The Board notes that the evidence of record does not show 
competent medical diagnosis of hemorrhoids ever being made.  
The veteran himself testified at his hearing that his 
hemorrhoids are intermittent.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to a 
diagnosis of the claimed disability as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992)..

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

Therefore, in the absence of proof of present disability 
there can be no valid claim. As there is no competent medical 
evidence of current hemorrhoids, the claim must be denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

In a February 2003 statement, Dr. Bonnet related the 
veteran's chronic dysentery to active service.  VA's duty to 
assist the veteran includes obtaining relevant medical 
records and, if applicable, a medical examination and/or 
opinion in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).

In the October 2002 rating decision, the RO granted service 
connection for tinnitus effective October 31, 2001.  The 
veteran filed a timely notice of disagreement with the 
effective date of the grant of service connection.  In a 
January 2003 rating decision, the RO granted an effective 
date of August 29, 2001, for the grant of service connection 
for tinnitus.  This grant was not a complete grant of 
benefits sought on appeal because the veteran's initial claim 
for service connection for tinnitus was filed in October 
1971, rather than August 2001.  See AB v. Brown, 6 Vet. App. 
35 (1993).  When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to these issues, a statement of 
the case should be issued.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
gastrointestinal symptomatology since 
December 2001.  Obtain any identified 
records and associate all records with 
the claims file.  If any request for 
private medical records is unsuccessful, 
notify the veteran appropriately.  
38 C.F.R. § 3.159(e).

2.  Contact Dr. Bonnet of Washington 
Crossing, Pennsylvania, and ask him to 
provide the medical basis for his opinion 
in the February 2003 statement that the 
veteran's chronic dysentery is related to 
active service.  Ask Dr. Bonnet to 
provide any additional treatment records.  
If any request for Dr. Bonnet's records 
is unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1-2 
above, schedule the veteran for a VA 
examination to determine the nature and 
extent of his gastrointestinal disorder.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  For any current 
gastrointestinal disorder, the examiner 
should opine on whether it is as least as 
likely as not that such a disorder is 
related to service, including the episode 
of acute gastroenteritis in May 1970.  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

4.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an effective date prior to 
August 29, 2001, for the grant of service 
connection for tinnitus.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



